Order entered October 29, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00768-CV

                      NOBLE ANESTHESIA PARTNERS, PLLC, Appellant

                                              V.

                 U.S. ANESTHESIA PARTNERS, INC., ET AL., Appellees

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-17-09602

                                           ORDER
       Before the Court is appellees’ October 25, 2018 unopposed motion for extension to file

briefs. Because this is an accelerated appeal, we GRANT the motion to the extent we ORDER

the briefs be filed no later than November 27, 2018. We caution that further extension requests

will be disfavored.


                                                     /s/   ADA BROWN
                                                           JUSTICE